               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF VIRGINIA
                        ROANOKE DIVISION

TYLAN LUCAS,                                  )
                                              )
                 Petitioner,                  )     Case No. 7:18CV00506
                                              )
v.                                            )             ORDER
                                              )
UNITED STATES OF AMERICA,                     )     By: James P. Jones
                                              )     United States District Judge
                 Respondent.                  )


      For the reasons set forth in the Opinion accompanying this Order, it is

ORDERED that the Petition for a Writ of Habeas Corpus under 28 U.S.C. § 2241

is DISMISSED without prejudice, and the clerk shall close the case.

                                            ENTER: November 19, 2018

                                            /s/ James P. Jones
                                            United States District Judge
